




February 5, 2015




Amy Bertauski
1839 Grey Pointe Drive
Brentwood, TN 37027


                        
Re:    Separation and Release Agreement


Dear Amy:


We have recently agreed to the termination of your employment relationship with
Logan’s Roadhouse, Inc. (the “Company”), an indirect wholly-owned subsidiary of
Roadhouse Holding Inc. (“Parent”). This letter, upon your signature, will
constitute the only agreement (the “Agreement”) between you and the Company and
Parent regarding the termination of your employment relationship with the
Company to include any officer or executive position held with Parent or any of
its subsidiaries.
1.    Termination of Employment. The Company has agreed that your employment
will terminate on February 27, 2015 (the “Separation Date”) and that from and
after the Separation Date you are no longer authorized to conduct business on
behalf of Parent or any of its subsidiaries, including but not limited to
entering into contracts on behalf of Parent or any of its subidiaries.
2.    Cash Payment and Company Plans.
A.    Provided that you (i) sign, and do not revoke, this Agreement within the
Revocation Period (as defined below) and (ii) comply with restrictive covenants
set forth in this Agreement, the Company will pay you a severance payment in the
amount of Three Hundred Seventy Two Thousand Thirty Five Dollars ($372,035),
representing fifty-two (52) weeks of your current gross salary, minus any
applicable taxes and withholdings and other amounts required by law to be
withheld. This amount will be paid ratably pursuant to the Company’s normal
payroll schedule over the 52-week period following the Separation Date (the
“Severance Period”) (it being understood that payments shall not commence until
after the expiration of the Revocation Period and that the first payment shall
include all payments that would otherwise have been made after the Separation
Date).
B.    You acknowledge and agree that you have not earned and are not entitled to
any bonus or other cash incentive award from the Company.
C.    After the Separation Date, you will not be eligible to participate in the
401(k) plan sponsored by the Company (the “401(k) Plan”) or the Logan’s
Roadhouse, Inc. Non-qualified Savings Plan (the “Savings Plan” and together with
the 401(k) Plan, the “Plans”). However, all funds accrued by you in the Plans
prior to the Separation Date shall be distributed to you in accordance with the
terms of the Plans.

1



--------------------------------------------------------------------------------

Page 2

D. After the Separation Date, you will not be eligible to make contributions via
deductions from your severance payments to any Health Savings Account.
3.    Health Benefits. During the Severance Period, health benefits for which
you are currently enrolled will be available to you under the federal COBRA law.
Upon your COBRA election and through the Severance Period, you will pay health
premiums at your elected employee contribution rate to be deducted automatically
from your severance payments described in section 2(A) above. Any contributions
in connection with your health benefits shall not commence until after the
expiration of the Revocation Period, and the first payment shall include all
contributions that would otherwise have been made after the Separation Date.
Thereafter, you will have the right to elect continuation of health coverage
pursuant to COBRA participation (“COBRA Coverage”) in the Company’s group health
coverage plan in accordance with COBRA. You shall be responsible for timely
electing COBRA Coverage and timely paying the entire amount of the premiums
required to continue such COBRA Coverage.
4.    Repurchase of Stock. All shares of common stock of Parent, par value $0.01
per share (“Common Stock”), held by you as of the Separation Date shall be
subject to the terms and conditions of the agreements governing such equity,
however the termination of your employment shall be treated as a termination
without Cause as set forth in that certain Stockholders Agreement, dated as of
November 19, 2010, among Parent, Kelso Investment Associates VIII, L.P., KEP VI,
LLC and those employees of Parent or its subsidiaries a party thereto (the
“Stockholders Agreement”).
5.    Stock Options. The terms of the Roadhouse Holding Inc. Amended and
Restated Stock Incentive Plan, as amended effective October 4, 2014 (“the Stock
Incentive Plan”), and that certain Non-qualified Stock Option Agreement, dated
as of March 1, 2011,among Parent and you (“the Stock Option Agreement”) remain
in effect notwithstanding the terms of this Agreement. Under the terms of the
Stock Incentive Plan and Stock Option Agreement, any options to purchase shares
of Common Stock from Parent (“Options”) held by you as of the Separation Date
that are currently exercisable (the “Vested Options”) continue to be exercisable
for a period of 60 days following the Separation Date. In consideration of your
promises contained herein, including your continued cooperation with the Company
throughout the Severance Period, the time period for the exercise of the Vested
Options may be extended up to 365 days after the Separation Date provided you
give at least 60 days written notice of your intent to exercise the Vested
options. If you do not give written notice of your intent to exercise the Vested
Options within 305 days of the Separation Date, the Vested Options will be
deemed to have expired. All Options not currently exercisable (the “Non-Vested
Options”) have terminated and were canceled on the Separation Date.
6.    Releases.
A. General Release. In consideration of the payment to you described in section
2(A) of this Agreement, the sufficiency of which consideration you, the Company
and Parent hereby acknowledge, you HEREBY KNOWINGLY AND VOLUNTARILY RELEASE AND
FOREVER DISCHARGE THE COMPANY AND PARENT AND THEIR RESPECTIVE CURRENT AND FORMER
EMPLOYEES, OFFICERS, DIRECTORS, AGENTS, EQUITY HOLDERS, MANAGERS, PARTNERS,
MEMBERS, PRINCIPALS, PARENTS, SUBSIDIARIES,




--------------------------------------------------------------------------------

Page 3

CORPORATE AFFILIATES, BENEFITS ADMINISTRATORS, INSURERS, AND ATTORNEYS (THE
“RELEASEES”), COLLECTIVELY, SEPARATELY, AND SEVERALLY, FROM ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION, LIABILITIES AND JUDGMENTS OF EVERY TYPE AND
DESCRIPTION WHATSOEVER INCLUDING, BUT NOT LIMITED TO, ALL CLAIMS ARISING UNDER
THE EQUAL PAY ACT OF 1963, 9 U.S.C.§ 206 ET SEQ.; TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, AS AMENDED, 42 U.S.C. § 2000E ET SEQ.; THE CIVIL RIGHTS ACT OF
1866, AS AMENDED, 42 U.S.C. § 1981;; THE CIVIL RIGHTS ACT OF 1991, 42 U.S.C. §
1981A; EXECUTIVE ORDER 11246, 30 FED. REG. 12319; THE AMERICANS WITH
DISABILITIES ACT, AS AMENDED, 42 U.S.C. § 12101, ET SEQ.; THE FAMILY AND MEDICAL
LEAVE ACT OF 1993, AS AMENDED, 28 U.S.C. §§ 2601 AND 2611 ET SEQ.; THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, 29 U.S.C. § 1001 ET SEQ.;
THE SARBANES-OXLEY ACT OF 2002, AS AMENDED, 18 U.S.C. § 1514A ET SEQ.; THE
NATIONAL LABOR RELATIONS ACT, AS AMENDED, 29 U.S.C. § 151 ET SEQ.; THE TENNESSEE
HUMAN RIGHTS ACT, TENN. CODE ANN. § 42-21-101 ET SEQ.; AND ANY OTHER STATE,
LOCAL, OR FEDERAL TORT, CONTRACT, COMMON LAW, OR STATUTORY THEORIES OF
LIABILITY, KNOWN OR UNKNOWN, FIXED OR CONTINGENT, THAT YOU, YOUR HEIRS,
ADMINISTRATORS, EXECUTORS, PERSONAL REPRESENTATIVES, BENEFICIARIES, AND ASSIGNS
HAVE, MAY HAVE, OR MAY CLAIM TO HAVE AGAINST THE RELEASEES OR ANY OF THEM FOR
COMPENSATORY OR PUNITIVE DAMAGES OR OTHER LEGAL OR EQUITABLE RELIEF OF ANY TYPE
OR DESCRIPTION, FROM THE BEGINNING OF TIME UP UNTIL THE TIME YOU SIGN THIS
AGREEMENT. NOTWITHSTANDING THE FOREGOING, YOU DO NOT HEREBY RELEASE ANY CLAIMS
FOR WHICH RELEASES ARE PROHIBITED BY LAW.
B. Release of Claims Arising under the ADEA. In addition to the foregoing, you
hereby KNOWINGLY AND VOLUNTARILY RELEASE AND FOREVER DISCHARGE THE RELEASEES,
COLLECTIVELY, SEPARATELY AND SEVERALLY, FROM AND FOR ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION, LIABILITIES, AND JUDGMENTS ARISING UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED 29 U.S.C. § 621 ET SEQ.
(“ADEA”), WHICH YOU AND/OR YOUR HEIRS, ADMINISTRATORS, EXECUTORS, PERSONAL
REPRESENTATIVES, BENEFICIARIES, AND ASSIGNS MAY HAVE OR CLAIM TO HAVE AGAINST
THE RELEASEES, TOGETHER WITH THE CLAIMS RELEASED IN SECTION (6)(A).
NOTWITHSTANDING ANY OTHER PROVISION OR SECTION OF THIS AGREEMENT, YOU DO NOT
HEREBY WAIVE ANY RIGHTS OR CLAIMS UNDER THE ADEA THAT MAY ARISE AFTER THE DATE
ON WHICH YOU SIGN THIS AGREEMENT.
i.    You hereby acknowledge and represent that the consideration provided to
you under section 2(A) of this Agreement is in addition to anything of value to
which you were already entitled.
ii.    You are hereby advised to consult with an attorney prior to executing
this Agreement.
iii.    You hereby acknowledge and represent that you have been informed that
you have twenty-one (21) days to consider the terms of this Agreement. You
acknowledge and agree that




--------------------------------------------------------------------------------

Page 4

any revisions made to this Agreement after it was initially delivered to you
were either not material or were requested by you, and expressly agree that such
changes do not re-start the twenty-one (21)-day consideration period described
in the preceding sentence.
iv.    You understand that you have the right to revoke this Agreement for a
period of seven (7) days after executing this Agreement (the “Revocation
Period”). This Agreement shall not be effective or enforceable until the
Revocation Period has expired. If not so revoked, this Agreement shall become
irrevocable immediately following the end of the Revocation Period.
v.    In the event you revoke this Agreement, you shall notify the Company and
Parent in writing to their designated agents for this purpose no later than the
last day of the Revocation Period. Such notice shall be delivered to the Company
by national overnight delivery service such as Federal Express or United Parcel
Service, the receipt of which shall be tracked by the delivery service, and
addressed as follows:
If to the Company:


Logan’s Roadhouse, Inc.
Attn: Chief People Officer
3011 Armory Drive, Suite 300
Nashville, Tennessee 37204


If to Parent:


Roadhouse Holding, Inc.
Attn: President
3011 Armory Drive, Suite 300
Nashville, Tennessee 37204


C. No Pending Claims. You represent that you have not filed, nor assigned to
others the right to file, nor are there pending any complaints, charges or
lawsuits against the Releasees with any governmental agency or any court.
7.    Acknowledgments. You acknowledge and agree that (i) you have been paid all
wages to which you might be entitled for all hours you have worked to date and
have been granted all leave and benefits (if any) to which you may have been
entitled to date (except for base salary accrued through the Separation Date and
expenses incurred but unpaid up to the Separation Date that are reimbursable in
accordance with Company policy ), (ii) the consideration you will receive
pursuant to the terms of this Agreement encompasses and is in lieu of and in
full satisfaction of any and all other payments which you are owed, are
potentially owed, or claim to be owed by the Company and its affiliates
including, without limitation, any other salary, severance, benefits, bonuses,
deferred compensation, incentive compensation, equity compensation, vacation
pay, sick pay or other paid time off, (iii) you have reported any and all
work-related injuries or diseases that you may have incurred during your
employment with the Company, and (iv) you are not aware of




--------------------------------------------------------------------------------

Page 5

any act, failure to act, practice, policy, or activity of the Company that you
consider to be or to have been unlawful or potentially unlawful.








8.    Restrictive Covenants.


A. Prior Agreements. You acknowledge and agree that you remain subject to any
and all confidentiality, non-solicitation, non-competition or other similar
restrictive covenants you have previously entered into with the Company, to the
extent permitted by law.


B. Acknowledgments.


i.    You acknowledge and agree that during your employment with the Company,
(i) you had access to Confidential Information (as defined below) and that the
unauthorized or improper use or disclosure by you of such Confidential
Information will cause serious and irreparable harm to the Company, and (ii) an
important part of your duties for the Company was to advance the business of the
Company by directly or through the supervision of others, overseeing the
financial activities of the Company, including financial planning monitoring
cash flow, and ensuring that the Company's financial reports were accurate and
timely.


ii.    You acknowledge and agree that the restrictions set forth under this
section 8 are reasonable, fair, and necessary to protect the Company’s
legitimate business interests and that any claim or cause of action by you
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a waiver of or excuse for non-compliance with your obligations
hereunder. You also agree not to challenge or raise any equitable defenses to
the enforceability of the restrictive covenants contained in this section 8. In
furtherance and not in limitation of the foregoing, you represent and warrant
that, because of your varied skill and abilities, you do not need to compete
with the Business of the Company (as defined below) and that the restrictions
set forth in this section 8 will not prevent you from earning a livelihood.


C. Non-Disclosure of Confidential Information. You covenant and agree that you
shall hold in a fiduciary capacity for the benefit of the Company, and will not
directly or indirectly use or disclose (whether on your own behalf or on behalf
of any other person, corporation, partnership, venture, or any other entity or
form of business) any Confidential Information that you may have acquired
(whether or not developed or compiled by you and whether or not you were
authorized to have access to such Confidential Information) during your
employment with the Company, for so long as such information remains
Confidential Information.


“Confidential Information” means data or other information owned by or
pertaining to, or used or held for use in the business of, the Company or any of
its affiliates that has been disclosed to you or of which you became aware as a
consequence of or through your relationship with the Company and that has value
to the Company (or, if owned by someone else, has value to that third party) and
is not generally known to the public or to competitors in the restaurant
industry.




--------------------------------------------------------------------------------

Page 6



D. Non-Competition. You covenant and agree that for a period of one (1) year
following the Separation Date, you will not, directly or indirectly, whether as
an owner, a partner, an employee, an independent contractor, a consultant or
otherwise (i) perform services that are substantially similar to the services
that you performed, or in which you participated, or that you directed or
oversaw for the Company within two (2) years prior to the Separation Date for or
on behalf of any person or entity that competes with the Business of the Company
(as defined below) in the Restricted Territory (as defined below), or (ii)
perform any managerial, consultive or similar services of a type customarily
performed by a manager, an officer, an executive or a director for or on behalf
of any of the Direct Competitors (as defined below) in the U.S. Territory (as
defined below).


i.    The “Restricted Territory” means the states of Alabama, Arizona, Arkansas,
Florida, Georgia, Illinois, Indiana, Kansas, Kentucky, Louisiana, Michigan,
Mississippi, Missouri, North Carolina, Ohio, Oklahoma, Pennsylvania, South
Carolina, Tennessee, Texas, Virginia and West Virginia.


ii.    The “U.S. Territory” means the states of Alabama, Arizona, Arkansas,
California, Colorado, Connecticut, Delaware, Washington, D.C., Florida, Georgia,
Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska,
Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North
Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina,
South Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West
Virginia, Wisconsin and Wyoming.


iii.    The “Business of the Company” means the casual dining steakhouse and/or
roadhouse restaurant business and/or similar activities conducted, authorized,
offered or provided by the Company within two (2) years prior to the Separation
Date.


iv.    The “Direct Competitors” means the entities doing business as Texas
Roadhouse, Lone Star Steaks, Longhorn Steakhouse, Outback Steakhouse, The
Original Roadhouse, Santa Fe Cattle Company, Texas Land and Cattle and Black
Angus Steakhouse.


E. Non-disparagement. You covenant and agree that you shall not engage in any
communications which shall disparage the Company or its affiliates or interfere
with their existing or prospective business relationships.        


F. Non-Poaching. You covenant and agree that for a period of two (2) years
following the Separation Date, you will not solicit or attempt to solicit,
directly or by assisting others, any person who was an employee of the Company
or any affiliate of the Company on, or within six (6) months before, the date of
such solicitation or attempted solicitation, to leave the employment of the
Company or such affiliate.


G. Reformation. In the event that any of the covenants in this section 8 are
found by a court of competent jurisdiction to be overly broad or otherwise
unenforceable as written, the




--------------------------------------------------------------------------------

Page 7

parties request the court to modify or reform any such covenant to allow it to
be enforced to the maximum extent permitted by law and to enforce the covenant
as so modified or reformed.


H. Tolling. In the event the enforceability of any of the covenants in this
section 8 shall be challenged in a claim or counterclaim in court during the
time periods set forth in this Agreement for such covenants, and you are not
immediately enjoined from breaching any of the covenants herein, then if a court
of competent jurisdiction later finds that the challenged protective covenant is
enforceable, the time periods set forth in the challenged covenant(s) shall be
deemed tolled upon the filing of the claim or counterclaim in court seeking or
challenging the enforceability of this Agreement until the dispute is finally
resolved and all periods of appeal have expired; provided, that, to the extent
you comply with such covenant(s) during such challenge, the time periods set
forth in the challenged covenant(s) shall not be deemed tolled.


I. Enforcement. You acknowledge and agree that in the event of a breach or
threatened breach of any of the covenants and promises contained in this section
8, the Company will suffer irreparable injury for which there is no adequate
remedy at law. You agree that the Company should be awarded injunctive relief,
without the necessity of posting a bond, to enjoin you from engaging in acts or
omissions in breach of this Agreement. The Company’s rights in this respect are
in addition to all rights otherwise available at law or in equity.


9.    Covenant Not to Sue. Except for an action brought to enforce this
Agreement or challenge the validity of the release of claims under the ADEA set
forth in section 6(B), you agree to refrain from filing or otherwise initiating
any action, lawsuit, charge, claim, demand, grievance, arbitration or other
legal action against any of the Releasees over matters released or waived
herein, and agree that you will refrain from participating in any action,
complaint, charge, claim, demand, grievance, arbitration or other legal action
initiated or pursued by any individual, group of individuals, partnership,
corporation or other entity against any of the Releasees over matters released
or waived herein, except as required by law. You agree that if you institute or
continue any form of legal action against any of the Releasees in violation of
this Agreement, you will pay all costs and expenses, including reasonable
attorneys’ fees, incurred by such Releasee(s) in defending against such legal
action or in enforcing this Agreement. Notwithstanding the foregoing, nothing in
this Agreement shall interfere with your right to file a charge with or
participate in an investigation or proceeding by the United States Equal
Employment Opportunity Commission or other federal or state regulatory or law
enforcement agency. However, the consideration provided to you under this
Agreement shall be the sole relief provided for the claims released herein. You
will not be entitled to recover, and you hereby waive, any monetary benefits or
other recovery in connection with any such charge or proceeding, without regard
to who brings such charge or proceeding.
10.    No Admission of Liability. Nothing in this Agreement shall constitute an
admission of liability on the part of any of the Releasees as to any matters
whatsoever.
11.    Cessation of Duties and Return of Company Property. Effective as of the
Separation Date, you are relieved of all duties. You agree to return to the
Company all of the Company’s property, including, but not limited to, keys,
passcards, credit cards, customer lists, rolodexes, tapes,




--------------------------------------------------------------------------------

Page 8

software, computer files, marketing and sales materials, Company issued
computers, or other electronics and any other record, document or piece of
equipment belonging to the Company on the Separation Date; provided that you may
keep any mobile telephone or iPad issued to you by the Company (although any
service associated with such equipment will no longer be paid for by the Company
and must be paid for by you) and the Company will permit you to transfer your
mobile telephone number in connection therewith. You agree not to retain any
copies of the Company’s property, including any copies existing in electronic
form, which are in your possession or control. You acknowledge that you have not
and will not destroy, delete, or alter any Company property without the
Company’s consent. Notwithstanding the foregoing, you agree to be available
throughout the Severance Period at the Company’s request to assist with matters
relating to your former job duties and the transition of those duties. You
acknowledge and agree that the Cash Payment described in Paragraph 2(A) herein
is sufficient consideration for any assistance provided by you to the Company
during the Severance Period.
12.    Modification/Severability. No provision of this Agreement may be changed,
altered, modified or waived except in writing signed by you and a duly
authorized representative of the Company, which writing shall specifically
reference this Agreement and the provision which the parties intend to waive or
modify. In the event any provision of this Agreement is held to be
unenforceable, each of the other provisions of this Agreement shall remain in
full force and effect.
13.    Entire Agreement. You and the Company acknowledge that this Agreement
constitutes a full, final, and complete agreement and supersedes and replaces
any and all other written or oral exchanges, agreements, understandings,
arrangements, or negotiations between or among them relating to the subject
matter hereof. Nothwithstanding the foregoing, except as expressly stated herein
this Agreement is not intended to supersede or modify any surviving rights or
responsibilities you have, if any, pursuant to the Amended and Restated Stock
Incentive Plan, the Stockholders Agreement for Roadhouse Holding, Inc. dated as
of November 19, 2010, or the Registration Rights Agreement for Roadhouse
Holding, Inc. dated as of November 19, 2010. You acknowledge and represent that
you have read this Agreement in full and understand and voluntarily consent and
agree to each and every provision contained herein.
14.    Assignment. You acknowledge that the terms of this Agreement are binding
on you, your agents, personal representatives, successors, heirs,
administrators, executors, and beneficiaries. This Agreement may not be assigned
by you and any such attempted or purported assignment shall be null and void.
You understand and agree that the Company has the right, without your prior
consent, to assign this Agreement to any successor, assignee, parent, affiliate
or subsidiary.
15.    Applicable Law. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TENNESSEE
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS OF THE STATE OF TENNESSEE.
16.    Effectiveness. You acknowledge and agree that you will not be entitled to
any consideration under this Agreement if you revoke this Agreement.




--------------------------------------------------------------------------------

Page 9

17.    Breach. You understand and agree that if you engage in conduct during the
Severance Period that the Company determines in good faith constitutes a breach
of any provision of this Agreement, the Company will cease to be obligated to
make payments pursuant to section 2(A) of this Agreement. If any party hereto
brings suit to compel performance of, to interpret or to recover damages for the
breach of this Agreement, the ultimate prevailing party shall be entitled to
reimbursement of its reasonable attorneys’ fees and any costs and required
disbursements previously paid by such prevailing party.
[The signature page follows]




--------------------------------------------------------------------------------




Sincerely,




LOGAN’S ROADHOUSE, INC.






By /s/ Samuel N. Borgese    
Name:    Samuel N. Borgese
Title: CEO & President    


ROADHOUSE HOLDING INC.






By     /s/ Samuel N. Borgese    
Name:    Samuel N. Borgese
Title: CEO & President    




By signing this letter, I acknowledge that I have had the opportunity to review
this Agreement carefully; that I understand the terms of the Agreement; and that
I voluntarily agree to them.






Date: 02/11/2015             /s/ Amy Bertauski    
Amy Bertauski





[Signature page to Separation Agreement]